Citation Nr: 0944640	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  05-34 917	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for dental disability 
for treatment purposes; and if so, whether the claim may be 
granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disability, 
to include as secondary to Agent Orange exposure; and if so, 
whether the claim may be granted.

3.  Entitlement to service connection for a bilateral eye 
disability.

4.  Entitlement to service connection for a cardiac 
disability.

5.  Entitlement to a compensable evaluation for service-
connected sinusitis.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The veteran had active military service from January 1946 to 
March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in 
January 2004 and November 2004  of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In the veteran's October 2009 Written Brief Presentation, his 
representative raised a claim for entitlement to service 
connection for a back disability.  Thus, this issue is 
referred to the RO for appropriate action.

The issues of whether new and material evidence has been 
submitted to reopen a claim for service connection for a skin 
disability, entitlement to service connection for a cardiac 
disability, and entitlement to a compensable evaluation for 
sinusitis are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  A claim for service connection for dental injury from 
service trauma for dental treatment purposes was denied by an 
August 2000 rating decision that was not appealed.

2.  The evidence submitted subsequent to the August 2000 
rating decision is not cumulative or redundant of the 
evidence of record at the time of the last prior final denial 
of the claim for service connection for dental injury from 
service trauma, bears directly and substantially on the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  Resolving all doubt in favor of the veteran, loss of 
tooth number 9 was most likely caused by in-service trauma.

4.  The veteran does not have a bilateral eye disability that 
is related to active service.  


CONCLUSIONS OF LAW

1.  The August 2000 rating decision which denied a claim for 
service connection for dental injury from service trauma for 
dental treatment purposes is final. 38 U.S.C. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for dental 
disability for treatment purposes is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  Dental trauma to tooth number 9 was incurred in active 
military service; eligibility for Class II(a) treatment is 
established.  38 U.S.C.A. § 1712 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.381, 17.161 (2009).

4.  A bilateral eye disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 4.9 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims held that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Accordingly, VA must 
both notify a claimant of the evidence and information that 
is necessary to reopen the claim and notify the claimant of 
the evidence and information that is necessary to establish 
his or her entitlement to the underlying claim for the 
benefit sought.

In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
those element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  In other words, the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
The basis for the denial in the prior decision can be 
ascertained from the face of that decision.  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  Letters dated in October 2000, April 
2003, May 2004, September 2004, and March 2006 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 
183, Dingess, 19 Vet. App. at 473, Kent, 20 Vet. App. at 1.  
Together, the letters informed the appellant of what evidence 
was required to reopen the claim for service connection for 
dental disability, what evidence was required to substantiate 
the claims for service connection and of the appellant's and 
VA's respective duties for obtaining evidence, as well as how 
VA determines disability ratings and effective dates. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The May 2004 and September 2004 letters told him to 
provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet App. at 120.  
 
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
that was not done in this case, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In the veteran's October 2009 Written Brief 
Presentation, the veteran's representative requested that the 
Board obtain more recent treatment records prior to rendering 
a decision.  However, neither the veteran nor his 
representative has specifically identified such records.  
Thus, there is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran has not been afforded a VA examination, with an 
opinion as to the etiology of his claimed bilateral eye 
disabilities. 
 
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board concludes an examination is not needed in this case 
for the veteran's claim for service connection for a 
bilateral eye disability because no competent, credible 
evidence has been presented showing the possibility that any 
current eye disorder is related to service.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

New and Material Evidence

In a decision dated in August 2000, the RO denied the 
veteran's claim for service connection for dental injury from 
service trauma for dental treatment purposes.  The veteran 
did not appeal this decision.  A finally adjudicated claim is 
an application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  See 38 U.S.C. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).
Thus, the August 2000 decision is final.  

The law provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  
When a veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured since 
the last final disallowance of the claim is "new and 
material."  

The veteran's application to reopen his claim of service 
connection for a dental injury was received in September 
2000.  The Board notes that there has been a regulatory 
change with respect to the definition of new and material 
evidence, which applies prospectively to all claims made on 
or after August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156(a) (2002)).  As the 
veteran filed his claim prior to this date, the earlier 
version of the law remains applicable in this case.

Under 38 C.F.R. § 3.156(a) (2001), new and material evidence 
is defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a) (2001); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  When determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-13 (1992).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  

The Board notes that by a January 2004 rating decision, the 
RO declined to reopen the veteran's claim of entitlement to 
service connection for loss of tooth due to dental injury.  
On appeal, however, the Board must make its own determination 
as to whether any newly submitted evidence warrants a 
reopening of the claims.  This is important because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claims 
on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

Current regulations provide that replaceable missing teeth 
are not disabling, and may be considered service connected 
solely for the purpose of establishing eligibility for VA 
outpatient dental treatment as provided in 38 C.F.R. 
§ 17.161.  38 C.F.R. § 3.381(a).  The rating activity should 
consider missing tooth separately to determine whether the 
condition was incurred or aggravated in line of duty during 
active service and, when applicable, to determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war. 38 
C.F.R. § 3.381(b).  In determining service connection, the 
condition of teeth at the time of entry into active duty will 
be considered.  Teeth noted as missing at entry will not be 
service connected regardless of treatment during service. 38 
C.F.R. § 3.381(d).

The significance of finding a dental condition is due to 
service trauma is that a veteran will be eligible for VA 
dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c).

The August 2000 rating decision denied the veteran's claim 
for service connection for dental injury as the veteran's 
service medical records were negative for any evidence of 
dental trauma.  At the time of the August 2000 rating 
decision, the evidence of record included the veteran's 
service medical records.

Evidence received subsequent to the August 2000 rating 
decision includes statements from the veteran.  In a 
Statement received in September 2000, the veteran stated that 
in November 1948, he was injured when a 3/4 ton truck he was 
riding in turned over.  He had a gash across his forehead and 
a tooth knocked out in the front of his mouth.  The veteran 
stated that he saw a dentist for his injuries in December 
1948 and that the dentist put in a bridge with a false tooth.
 
Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992). 

The Board finds that the veteran's statement regarding in-
service dental injury is neither cumulative nor redundant.  
Further, the new evidence is significant in that it is 
probative of the issue of whether the veteran suffered an 
injury during service.

Accordingly, the Board finds that the evidence received 
subsequent to August 2000 rating decision is new and material 
and serves to reopen the claim.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Dental Disability

Legal authority describes various categories of eligibility 
for VA outpatient dental treatment.

"Class II(a)" treatment is available to those veterans who 
have a service-connected, noncompensable dental condition or 
disability resulting from combat wounds or service trauma.  
These Veterans may be authorized to receive any treatment 
indicated as reasonably necessary for the correction of such 
service-connected noncompensable condition or disability.  
See 38 C.F.R. § 17.161(c).

The first question that must be addressed, therefore, is 
whether incurrence of injury to the veteran's front tooth is 
factually shown during service. 

The veteran's service treatment records are in the claims 
file.  However, there are no service treatment records prior 
to June 1952.  The June 1952 Report of Medical Examination 
noted tooth number 9, the left front upper tooth, was missing 
and that a fixed bridge included abutment to teeth number 8 
and 10.  This was also noted in April 1958.  However, the 
Report of Medical Examination at the veteran's retirement in 
January 1971 showed that tooth number 10, the tooth to the 
left of the left front upper tooth, was missing.  In 
addition, on a copy of the January 1971 Report of Medical 
History submitted by the veteran, under section 39, 
Physician's Summary and Elaboration of all Pertinent Data, 
the physician noted that the veteran struck right side of 
forehead in 1948 accident, no sequelae.     

The veteran has consistently contended that his front tooth 
was knocked out in an accident while he was in the military 
in Germany.  Although the veteran has been inconsistent in 
his accounts of the accident itself, the veteran has been 
consistent regarding injury and loss of his front upper 
tooth.  A veteran is competent to testify as to a condition 
within his knowledge and personal observation.  

There is no item of evidence which is inconsistent with or 
contradicts the veteran's statements with respect to his 
missing front left upper tooth.  Because there is no medical 
evidence of record that is inconsistent with the veteran's 
allegation, the Board is giving the benefit of the doubt to 
the veteran and attributing the loss of tooth number 9 to 
trauma as defined for purposes of dental eligibility.  38 
U.S.C.A. § 5107(b).  The appeal for eligibility for dental 
treatment for a left front upper tooth designated as tooth 
number 9 may be granted.

Bilateral Eye Disability

The veteran contends that he has a current bilateral eye 
disability that is related to his military service.  In 
November 2004, the veteran submitted a picture of himself 
during service wearing glasses and a statement which noted 
that he did have vision problems as proven by the picture and 
medical documentation.

Congenital or developmental defects, to include refractive 
error of the eye, as such, are not diseases or injuries 
within the meaning of applicable legislation.  See 38 C.F.R. 
§§ 3.303(c), 4.9 (2009).  In addition, the VA Adjudication 
Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, 
Section B provides guidance on evaluating conditions of the 
organs of special sense (i.e., the eyes).  Refractive errors 
are defined to include astigmatism, myopia, hyperopia, and 
presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.

The first question that must be addressed is whether 
incurrence of a chronic eye disease or injury is factually 
shown during service.  The Board concludes it was not.  The 
veteran's service treatment records indicate that the 
veteran's eyes were evaluated as normal and vision in both 
eyes were noted to be 20/20 in June 1952 and April 1958.  On 
the Report of Medical History completed by the veteran in 
conjunction with the April 1958 examination, he noted eye 
trouble.  The physician's summary and elaboration noted 
reading glasses.  In May 1959, the veteran was referred for 
eye refraction.  The veteran presented in January 1965 with 
cyst on right upper eyelid.  He was referred for eye/vision 
evaluation.  In February 1965, the veteran presented for eye 
examination complaining of blurry vision while reading.  
Impression was hyperopic astigmatism.  In July 1967, the 
veteran underwent his annual physical examination.  The 
veteran's eyes were evaluated as normal but his vision was 
20/50 uncorrected right and 20/30 uncorrected left.  On the 
Report of Medical History completed by the veteran in 
conjunction with his July 1967 examination, he noted eye 
trouble.  The physician's summary and elaboration noted wears 
corrective lenses and not considered disabling.   He was 
referred for eye x-rays.  At the eye clinic, history of 
recurrent headaches was noted.  It was also noted that the 
veteran stated that he had never had an eye condition.     

The Board cannot conclude a "chronic" eye condition was 
incurred during service.  Treatment for a disorder in service 
cannot be considered treatment for a chronic disorder unless 
there is some indication that a chronic disorder exists.  In 
addition, on the clinical examination for separation from 
service, the veteran's eyes, ophthalmoscopic, pupils, and 
ocular motility were evaluated as normal.  The veteran's 
vision was also noted to be 20/20 in both eyes.  Thus, there 
is no medical evidence that shows that the veteran suffered 
from a chronic eye disorder, other than refractive error, 
during service. 

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  Other than 
refractive error, the veteran does not contend that he has 
had eye problems since service.  The first indication of any 
eye problems, other than refractive error, in the record is 
in 1993 when mild cataract surgery, asymmetry of pupil and 
slight proptosis of right eye were diagnosed.  As noted 
above, refractive error of the eye are not diseases or 
injuries within the meaning of applicable legislation.  See 
38 C.F.R. §§ 3.303(c), 4.9.  In light of the lack of any 
relevant history reported between the veteran's date of 
discharge in 1971 and 1993, service connection is not 
warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

In this case, the appellant clearly has a current eye 
disability.  Other than refractive error, in 2004, the 
veteran was diagnosed with cataracts not visually 
significant, history of superficial punctuate keratopathy 
(SPK), and glaucoma suspect with history of asymmetric 
intraocular pressure.  The remaining question, therefore, is 
whether there is medical evidence of a relationship between 
the current disability and military service.

However, no medical professional has ever related any of the 
veteran's eye conditions to his military service.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  In this case, the medical evidence does not show 
treatment or diagnosis of any chronic eye problems, except 
for refractive errors, until more than 20 years after 
service.  

The Board is sympathetic to the veteran's claim, which 
essentially rests on his assertion that his bilateral eye 
disorders are related to his periods of military service.  
However, there is no indication in the record that he himself 
has the specialized medical expertise needed to render a 
professional opinion regarding the cause of his eye 
disorders.  The resolution of issues, which involve medical 
knowledge such as a determination of medical etiology, 
require professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Under the circumstances, his 
statements are not sufficient to link his current eye 
disorders to his periods of active service.

Thus, the record is absent evidence of inservice incurrence 
of a chronic eye disease or injury, except for refractive 
error, evidence of continuity of symptomatology, and medical 
evidence of a nexus between service and currently diagnosed 
eye disorders.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claims for 
service connection, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

The claim of entitlement to service connection for dental 
disability for treatment purposes for tooth number 9 is 
reopened.

Entitlement to service connection for dental disability for 
treatment purposes for tooth number 9 is granted.

Entitlement to service connection for a bilateral eye 
disability is denied.




REMAND

A review of the record discloses a need for further 
evidentiary development with respect to remaining issues on 
appeal.

Skin 

In a decision dated in March 1986, the RO denied the 
veteran's claim for service connection for skin condition 
secondary to Agent Orange exposure.  The veteran did not 
appeal this decision.  As noted above, a finally adjudicated 
claim is an application which has been allowed or disallowed 
by the agency of original jurisdiction, the action having 
become final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  See 38 U.S.C.A. § 4005(c) 
(1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1985).  Thus, the 
March 1986 decision is final.  

In a decision dated in September 1994, the RO denied the 
veteran's claims for service connection for chronic 
folliculitis and acne keloidalis of the neck.  The veteran 
perfected his appeal with respect to the September 1994 
denial; however, in February 1996, the RO received a VA Form 
21-4138, Statement in Support of Claim, from the veteran 
withdrawing his appeal.  Withdrawal of an issue on appeal may 
be made by the appellant or by his or her authorized 
representative in writing. 38 C.F.R. § 20.204.  

The veteran's application to reopen his claim of service 
connection for his scalp breaking out every summer from Agent 
Orange exposure was received in April 2004.  The Board notes 
that there has been a regulatory change with respect to the 
definition of new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
As the veteran filed his claim after this date, the new 
version (cited below) applies in this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by a November 2004 rating decision, the 
RO adjudicated and denied the veteran's claim of entitlement 
to service connection for skin condition on the merits.  As 
noted above, on appeal, however, the Board must make its own 
determination as to whether any newly submitted evidence 
warrants a reopening of the claim.  See Barnett, 83 F.3d at 
1383.

Initially, the Board must address the VCAA, which imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  As noted above, in Kent, 20 Vet. App. at 1, the 
United States Court of Appeals for Veterans Claims held that 
the VCAA required VA to notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  The VCAA 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial. Id.  

A review of the claims file reveals that the veteran has not 
been properly notified of the provisions of the VCAA.  
Therefore, it is apparent that the Board must remand this 
case to ensure that the veteran is properly notified of the 
VCAA and to determine whether all evidence needed to consider 
the claim has been obtained.  

Cardiac 

The veteran contends that his current cardiac disorder began 
in service.  Specifically, the veteran stated that it was 
caused by medication that he took while in service.

The veteran's service treatment records indicate that in 
April 1957 the veteran presented with complaint of passing 
out.  The health record also noted that he had a similar 
episode in 1952.  EKG was normal.  In June 1965, the veteran 
presented with report that two days prior he became weak, 
dizzy, and passed out while shaving.  EKG was within normal 
limits.  EKG in July 1967 was abnormal.  There were non 
specific T wave changes.  A repeat EKG in August 1967 was 
"probably normal".  An Internal Medicine note of August 11, 
1967 noted diphasic T waves in V3 and small inverted T's in 
V4.  The physician's feeling was that it was probably a 
normal variant in the patient.  When the veteran questioned 
the terms "abnormal EKG" and "probably normal EKG", the 
chief of cardiology service noted that the veteran had 
isolated mid precordial T-wave negativity asymptomatic.     

The veteran's post-service medical records show that A May 
1971 ECG was normal.  

The veteran was diagnosed with mild cardiomegaly with aortic 
extasia and tortuosity in January 1986, early congestive 
heart failure/coronary artery disease in February 1986, 
arteriosclerotic changes and arteriosclerotic heart disease 
with early congestive heart failure resolved in March 1986.  
In addition, more recent medical records indicate that the 
veteran has been diagnosed with mild cardiac disease in the 
form of some mild diastolic dysfunction, mild atherosclerotic 
heart disease and sinus bradycardia rate of 55 with a right 
bundle branch block .  

In order to afford the veteran every consideration with 
respect to the present appeal and to ensure due process, it 
is the Board's opinion that a medical opinion in conjunction 
with the review of the entire record and examination of the 
veteran is warranted to indicate whether or not the veteran's 
current cardiac disorders are related to symptoms documented 
during military service.  38 C.F.R. § 3.159(c)(4). 

Sinusitis

The veteran contends that the symptoms associated with his 
service-connected sinusitis are more severely disabling than 
reflected by the currently assigned disability evaluation and 
warrant a higher rating.  In the October 2009 Written Brief 
Presentation, the veteran asserted that his sinusitis has 
gotten worse.  

The United States Court of Appeals for Veterans Claims has 
held that when a veteran alleges that his service-connected 
disability has worsened since he was previously examined, a 
new examination may be required to evaluate the current 
degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997).  The Board observes that the veteran last 
had a VA examination for compensation and pension purposes 
for service-connected sinusitis in June 2004.  Thus, the 
veteran should be provided an opportunity to report for a 
current VA examination to ascertain the current status of his 
service-connected sinusitis.

In addition, the veteran has asked the Board to obtain more 
recent treatment records for his sinusitis.  However, the 
veteran has not properly identified the records that he 
wishes VA to obtain.  Thus, the veteran should be requested 
to indicate if he has received any medical treatment for his 
sinusitis.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Any actions needed to comply with the 
VCAA, in the context of a claim to 
reopen, see Kent, supra, should be taken.
 
2.  The veteran should be requested to 
indicate if he has received any VA or 
non-VA medical treatment for his skin, 
sinusitis, and cardiac conditions that is 
not evidenced by the current record.  If 
so, the veteran should be provided with 
the necessary authorizations for the 
release of any treatment records not 
currently on file.  These records should 
then be obtained and associated with the 
claims folder.  The veteran should be 
advised that he may also submit any 
evidence or further argument relative to 
the claims at issue.

3.  The veteran should be afforded the 
appropriate VA examination to determine 
the etiology of any and all cardiac 
disorders.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should identify all cardiac diagnoses and 
provide an opinion as to whether it is at 
least as likely as not that any current 
cardiac disorder is related to the 
symptoms documented during the veteran's 
active duty service or is otherwise 
related to his active duty service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  The veteran should be afforded a VA 
examination to ascertain the severity of 
his sinusitis.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made. All pertinent symptomatology and 
findings should be reported in detail. 
Any indicated diagnostic tests and 
studies should be accomplished.     

5.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


